DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 28 October 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the related application..  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Neil et al. Hereinafter O’Neil PUB Number 20210344723 A1.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claim 1, O’Neil teaches a method comprising steps of: receiving information related to hosts and applications operating in a network where the information was obtained based on a survey of the network (see fig 16, element 2140; par 0285-0286; surveying the network to find its functional component and their interactions); identifying a plurality of microsegments utilizing the information, each microsegment includes a set of hosts similar to one another (see par 0287, a functional component may, for example, be or include a set of hosts that are similar to each other, as measured by one or more criteria. In other words, all of the hosts in a particular functional component may satisfy the same similarity criteria as each other. For example, if a set of hosts communicate with each other much more than expected, in comparison to how much they communicate with other hosts, then embodiments can define that set of hosts as a functional component and as a microsegment); for each of the plurality of microsegments, identifying security policies that control access to hosts in each microsegment (see par 0012, microsegmentation includes among other attributes providing policies to the host based on the network communication model where the policies cause performance a set of actions …; see also par 0275 and 0288); and providing the plurality of microsegments and corresponding security policies for approval thereof (see par 0284 and 0290, microsegment and security policies approval).As per claim 2, O’Neil teaches the method of claim 1, wherein the steps include responsive to the approval, applying the plurality of microsegments and the corresponding security policies (par 0293-0294, 0295, prompting the user for approval of new and/or updated microsegments; and applying  …).As per claim 3, O’Neil teaches the method of claim 2, wherein the approval is on a per microsegment basis (see par 0295, the approval of new and/or updated microsegments).As per claim 4, O’Neil teaches the method of claim 1, wherein the steps include periodically repeating the receiving and the identifying steps to any of update existing microsegments and create new microsegments (par 0295, automated microsegmentation process 2140 can repeat multiple times over time: identifying (or updating existing) microsegments …).As per claim 5, O’Neil teaches the method of claim 1, wherein the set of hosts are similar to one another based on any of their communication with one another, communication with another set of hosts, and software installed thereon (see par 0287 which discuss similarity among the hosts and software installed thereof).As per claim 6, O’Neil teaches the method of claim 1, wherein the security policies include any of allowing or disallowing inbound connections and/or outbound connections (see par 0288, existing policies that govern (allow or disallow)).As per claim 7, O’Neil teaches the method of claim 6, wherein the security policies are applied on a per application basis on each host (see par 0290, 0293-0294 which discuss how security policies are applied).As per claim 8, O’Neil teaches the method of claim 1, wherein the providing includes displaying an output including listing names and/or Internet Protocol addresses of the hosts in each of the plurality of microsegments (see par 0289, listing names and/or IP address of the host in each of the proposed microsegments … through an API).

As per claims 9-16, They are non-transitory computer-readable medium of method claims 1-8 above. Therefore, they are rejected under the same rationale. 

As per claims 17-20, They are a system of the method claim discussed above. They are also rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454